PER CURIAM.
This is an appeal from an order denying a motion to open a default and to vacate a judgment entered against the defendants. The order appealed from was made upon the pleadings and all the proceedings had in the action. The clerk of the Municipal Court has returned to this court only the motion papers and orders, and has failed to return the pleadings and a record of the other proceedings which have been taken in this action. These proceedings appear, from the order appealed from, to have been considered by the court below, and have an important bearing upon the question to be determined.
The record is remitted to the court below, and the clerk is directed to return to this court the pleadings and the record of all other proceedings had in this action.